


Exhibit 10.25

 

US GOLD CORPORATION

 

&

 

2083089 Ontario Inc.

 

 

MANAGEMENT SERVICE AGREEMENT

 

 

January 14st, 2008

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT made as of the 14th day of January 2008,

 

BETWEEN:

2083089 ONTARIO INC., incorporated under

the laws of Ontario, Canada (hereinafter called “208”)

 

&

 

U.S. GOLD CORPORATION, incorporated under

the laws of Colorado, U.S.A. (hereinafter called “US Gold”)

 

THE PARTIES HERETO AGREE AS FOLLOWS:

 

1.               208 shall, while this Agreement is in effect, supply US Gold
with such services and facilities (the “Services”) as US Gold may reasonably
require from 208. The Services shall include, but shall not be limited to, such
assistance with the following as may from time to time be agreed between the
parties:

 

a)              Public and investor relations;

b)             market analysis and research;

c)              property evaluation;

d)             banking management and investment advice;

e)              sales and marketing;

f)                administrative support; and

g)             such other services as US Gold may from time to time reasonably
request in order to properly perform its functions as a mining exploration
company.

 

2.               In consideration of the Services to be provided by 208, US Gold
shall pay to 208 the sum of $350,000.00 Canadian Dollars through the term of
this Agreement, December 31, 2008, unless terminated earlier as provided herein.
Payments shall be made in twelve equal monthly installments of $29,167.00, due
on the first business day of each consecutive month.

 

3.               208 hereby covenants and agrees with US Gold that it shall
supply the Services with a view to:

 

a)              providing US Gold and its subsidiaries with an efficient office
(or offices) for the proper conduct of its business and affairs; and

b)             enabling US Gold to meet its business goals and objectives.

 

4.               The parties hereto agree that 208 may charge US Gold, from time
to time, additional amounts on an actual cost recovery basis for necessary and
reasonable expenses not included in the budgeted amount set forth in Paragraph
2, but incurred by 208 or its affiliates (consultants or contractors), as the
case may be, from the effective date of this Agreement. US Gold shall review in
good faith any invoices for such additional amounts but shall not be obligated
for such additional amounts until and unless the invoices are approved by an
independent committee of the Board of Directors. Such additional expense may
included, but shall not be limited to, the following:

 

a)              General overhead expenditures – rent, utilities, insurance;

b)             compensation and benefits;

c)              office supplies and equipment;

 

2

--------------------------------------------------------------------------------


 

d)             sundry expenses and disbursements;

e)              such other expenses as US Gold may from time to time reasonably
require in order to properly perform its functions as a mining exploration
company.

 

5.               It is hereby understood and agreed that nothing herein
contained shall in any way inhibit or restrict the choice and discretion of the
officers and directors of US Gold in conducting its business or in appointing
any person as an officer or director of US Gold.

 

6.               208 shall provide copies, upon written request from US Gold, of
its unaudited annual financial statements to US Gold’s board of directors. In
addition, 208 shall provide a quarterly statement summarizing the expenditures
made by 208 on behalf of US Gold, such statements shall be provided within 15
days after the end of each quarter ending March 30th, June 30th, September 30th,
and December 31st.

 

7.               Any notice given hereunder shall be deemed to be given, if
delivered personally to an officer of the party to which the notice is to be
given, transmitted by facsimile or email, or forwarded by registered mail.

 

8.               The period of this Agreement shall commence as of the date
first above written and shall continue until December 31, 2008, or until
terminated by 60 days’ prior written notice by any party hereto at the sole
discretion to the other parties hereto. In the event of any such termination,
208 shall render a final invoice with respect to Services provided hereunder
and, subject to the provisions of paragraph 4 hereof, US Gold shall pay such
amount within 30 days of receipt of such invoice.

 

9.               US Gold acknowledges and agrees that 208 may provide services
to other parties not mentioned herein, and that certain of those parties may
also be engaged in the mining business, including the exploration and
development of mineral resource properties.

 

10.         208 agrees that all confidential information related to US Gold
obtained by 208 in the performance of this Agreement shall be held in confidence
unless such information is generally available to the public, or is established
to be in the public domain.

 

11.         This Agreement shall endure to the benefit of and be binding upon
the parties hereto and their respective successors.

 

12.         The parties shall meet within 45 days after the end of the calendar
year to review the operation of this Agreement, and to evaluate the fairness of
the resulting allocation of costs and expenses. In the course of those
discussions and utilizing the 2008 quarterly statements of expenditures, the
parties shall reconcile such expenses, and consider in good faith whether
adjustments to the provisions of this Agreement are appropriate.

 

13.         This Agreement shall be interpreted and constructed in accordance
with the laws of the Province of Ontario, Canada.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

2083089 Ontario Inc.

 

 

 

 

 

Per: /s/ Stefan Spears

 

 

 

 

 

U.S. Gold Corporation

 

 

 

 

 

Per: /s/ Leanne Baker

 

 

4

--------------------------------------------------------------------------------
